UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of November 2011 Commission File Number 001-33922 DRYSHIPS INC. 80 Kifissias Avenue Amaroussion 15125, Athens Greece (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F [X]Form 40-F [] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): []. Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): []. Note: Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant's "home country"), or under the rules of the home country exchange on which the registrant's securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant's security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. INFORMATION CONTAINED IN THIS FORM 6-K REPORT Attached hereto as Exhibit 1 that includes the Management's Discussion and Analysis of Financial Condition and Results of Operations and the unaudited interim condensed consolidated financial statements and related information and data of DryShips Inc. (the "Company") as of and for the nine-month period ended September 30, 2011. This Report on Form 6-K and the exhibit hereto are hereby incorporated by reference into the Company's Registration Statement on Form F-3 ASR (Registration No. 333-169235) filed on September 7, 2010. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. DRYSHIPS INC. (Registrant) Dated:November 8, 2011 By: /s/ George Economou George Economou Chief Executive Officer Exhibit 1 MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Unless otherwise specified herein, references to "DryShips" or the "Company" or "we" shall include DryShips Inc. and its applicable subsidiaries.The following management's discussion and analysis should be read in conjunction with our unaudited interim condensed consolidated financial statements and related notes included herein.This discussion contains forward-looking statements that reflect our current views with respect to future events and financial performance. Our actual results may differ materially from those anticipated in these forward-looking statements as a result of certain factors, such as those set forth in the section entitled "Risk Factors" included in the Company's Annual Report on Form 20-F for the fiscal year ended December 31, 2010, filed with the Securities and Exchange Commission (the "Commission") on April 15, 2011 and our Registration Statement on Form F-3ASR, filed with the Commission on September 7, 2010.See also the discussion in the section entitled "Forward Looking Statements" below. Results of Operations Nine-months ended September 30, 2011 compared to the nine-months ended September 30, 2010. Selected Financial Data (Expressed in thousands of U.S. Dollars) Nine-months ended September 30, Change (As restated) Amount % REVENUES: Voyage revenues $ $ $ (16.5)% Revenues from drilling contracts 54.2% 16.4% EXPENSES: Voyage expenses (25.5)% Vessels and drilling rig operating expenses 82,9% Depreciation and amortization 33.3% Vessel impairment charge - - (Gain)/Loss on sale of assets, net (125.6)% Gain from vessel insurance proceeds - - General and administrative expenses 23.9% Operating income (57.7)% OTHER INCOME /(EXPENSES): Interest and finance costs 83.1% Interest income 5.4% Loss on interest rate swaps (51.7)% Other, net (23.2)% Total other expenses, net (16.1)% INCOME/(LOSS) BEFORE INCOME TAXES (130.4)% Income taxes 18.7% NET INCOME/(LOSS) (154.7)% Less: Net Income attributable to non controlling interest - - NET INCOME/(LOSS) ATTRIBUTABLE TO DRYSHIPS INC. $ $ $ (170)% The Company has three reportable segments from which it derives its revenues: Drybulk Carrier, Tanker and Drilling Rig segments. Our tanker segment commenced operations in January 2011 with the delivery of our first tanker. Revenues Drybulk Carrier segment Voyage revenues decreased by $65.6 million, or 19.1%, to $278.7 million for the nine-month period ended September 30, 2011, as compared to $344.3 million for the nine-month period ended September 30, 2010. The decrease is attributable to fewer vessels being operated and earning lower hire rates during the nine months ended September 30, 2011, as compared to the relevant period in 2010. Tanker segment Voyage revenues amounted to $8.7 million from our three tankers for the nine-month period ended September 30, 2011, representing revenues from three tankers,Saga, Vilamoura and Daytona, of which we took delivery on January 18, March 23 and April 29, 2011, respectively. Drilling Rig segment Revenues from drilling contracts increased by $162.4 million, or 54.2%, to $462.0 million for the nine-month period ended September 30, 2011, as compared to $299.6 million for the nine-month period ended September 30, 2010. The increase is primarily attributable to the operation of the Ocean Rig Olympia, Ocean Rig Corcovado and Ocean Rig Poseidon that commenced drilling activities during the nine-month period ended September 30, 2011. The maximum day rates for the contracts on which our drilling units were employed during the period ranged between $647,000 and $415,000 per day. Voyage expenses Drybulk Carrier segment Voyage expenses decreased by $5.5 million, or 26.7%, to $15.1 million for the nine-month period ended September 30, 2011, as compared to $20.6 million for the nine-month period ended September 30, 2010. The decrease is attributable to fewer vessels being operated during the nine-month period ended September 30, 2011, as compared to the relevant period in 2010. Furthermore, lower hire rates earned during the nine months ended September 30, 2011 resulted in lower brokerage commissions paid during the same period. Tanker segment Voyage expenses amounted to $0.3 million for the nine-month period ended September 30, 2011. Drilling Rig segment The Drilling Rig segment did not incur any voyage expenses during the relevant periods. Operating expenses Drybulk Carrier segment Vessel operating expenses increased by $6.4 million, or 12.2%, to $58.7 million for the nine-month period ended September 30, 2011, as compared to $52.3 million for the nine-month period ended September 30, 2010. The increase is attributable to a higher cost for the drydocking of vessels during the nine months ended September 30, 2011, as compared to the costs incurred during relevant period in 2010. Tanker segment Vessel operating expenses amounted to $6.1 million for the nine-month period ended September 30, 2011. Drilling Rig segment Drilling rigs operating expenses increased by $102.3 million, or 118.6%, to $188.7 million for the nine-month period ended September 30, 2011, compared to $86.4 million for the nine-month period ended September 30, 2010. The increase in operating expenses was mainly due to $15.3 million related to the 10 year class survey of the Leiv Eiriksson andcommencement of drilling operations of the Ocean Rig Corcovado, the Ocean Rig Olympia and the Ocean Rig Poseidon, resulting in operating expenses of $70.3 million in total. In addition, for the nine-month period ended September 30, 2011, the operating expenses related to the Leiv Eiriksson and the Eirik Raude increased by $16.8 million mainly due to a more extensive maintenance program performed during 2011. 2 Depreciation and amortization expense Drybulk Carrier segment Depreciation and amortization expense decreased by $8.5 million, or 9.8%, to $78.3 million for the nine-month period ended September 30, 2011, as compared to $86.8 million for the nine-month period ended September 30, 2010. The decrease is mainly attributable to the increase in the assumed value of scrap steel for the purpose of estimating residual vessel values from $120 to $250 per light weight ton, effective January 1, 2011, and to a smaller fleet size. Tanker segment Depreciation and amortization expense amounted to $3.9 million for the nine-month period ended September 30, 2011. Drilling Rig segment Depreciation and amortization expense for the drilling rigs increased by $52.5 million, or 91.8%, to $109.8 million for the nine-month period ended September 30, 2011, as compared to $57.3 million for the nine-month period ended September 30, 2010. The increase in depreciation and amortization was fully attributable to the $51.7 million of depreciation related to the depreciation of the Ocean Rig Corcovado, Ocean Rig Olympia and Ocean Rig Poseidon, which were delivered during the nine-month period ended September 30, 2011. Gain on sale of assets, net Drybulk Carrier segment Gain on sale of assets amounted to $10.9 million for the nine-month period ended September 30, 2010 due to the sale of two of our vessels (the Iguana and the Delray), compared to a loss of $2.5 million for the relevant period in 2011 due to the sale and delivery of five of our vessels (the Primera, La Jolla, Conquistador, Brisbane and Samsara). Tanker segment The Tanker segment did not incur any asset sales during the relevant periods. Drilling Rig segment Loss on asset sales amounting to $0.1 million for the nine-month period ended September 30, 2011 and $0.8 million for the nine-month period ended September 30, 2010 related to disposal of office equipment. Vessel Impairment Charge Drybulk Carrier segment During the nine-month period ended September 30, 2011, we recorded an impairment loss of $112.1 million as a result of the sale of five of our vessels (La Jolla, Conquistador,Brisbane, Samsara andToro). No such loss was recorded during the relevant period in 2010. Tanker segment The Tanker segment did not incur any impairment loss during the relevant periods. Drilling Rig segment The Drilling segment did not incur any impairment loss during the relevant periods. Gain on vessel insurance proceeds Drybulk Carrier segment 3 The Company recorded a gain of $25.1 million during the nine-month period ended September 30, 2011 due to the insurance proceeds received for the total loss ofOliva. General and administrative expenses Drybulk Carrier segment General and administrative expenses increased by $4.3 million, or 9.2%, to $51.0 million for the nine-month period ended September 30, 2011, compared to $46.7 million for the nine-month period ended September 30, 2010. This increase was mainly due to the increase of $5.6 million in management fees under the new management agreements entered into on January 1, 2011. This increase was partly offset by other income of $2.0 million in the aggregate relating to three vessels (Capitola, Capri and Samatan), which was recorded against general and administrative expenses during the nine-month period ended September 30, 2011. Tanker segment General and administrative expenses amounted to $3.3 million for the nine-month period ended September 30, 2011. Drilling Rig segment General and administrative expenses increased by $7.2 million, or 46.8%, to $22.6 million for the nine-month period ended September 30, 2011, as compared to $15.4 million for the nine-month period ended September 30, 2010. This increase is mainly due to increased costs related to the management of six drilling units during the nine-month period ended September 30, 2011, as compared to two drilling units during the nine-month period ended September 30, 2010, as well as professional fees related to the Company's exchange offer completed in September 2011. This increase was partly offset by $4.4 million relating to foreign exchange gain duringthe nine-monthperiodended September 30, 2011. Interest and finance costs Drybulk Carrier segment Interest and finance costs increased by $0.5 million, or 0.7%, to $68.3 million for the nine-month period ended September 30, 2011, as compared to $67.8 million for the nine-month period ended September 30, 2010. Tanker segment The major part of interest and finance costs was capitalized to vessels under construction during the nine-month period ended September 30, 2011. Drilling Rig segment Interest and finance costs increased by $49.0 million for the nine-month period ended September 30, 2011. The increase is mainly due to interest costs from higher average debt and the increase in amortization of finance fees. Interest income Drybulk Carrier segment Interest income decreased by $0.3 million, or 4.7%, to $6.0 million for the nine-month period ended September 30, 2011, as compared to $6.3 million for the nine-month period ended September 30, 2010. Tanker segment The Tanker segment did not incur any interest income during the relevant periods. Drilling Rig segment Interest income increased by $1.1 million, or 11.8%, to $10.4 million for the nine-month period ended September 30, 2011, as compared to $9.3 million for the nine-month period ended September 30, 2010. The increase is mainly due to increased average cash balances and higher interest rates earned on our deposits. 4 Loss on interest rate swaps Drybulk Carriersegment Losses on interest rate swaps decreased by $57.5 million, or 60.8%, to $37.1 million for the nine-month period ended September 30, 2011, as compared to $94.6 million for the nine-month period ended September 30, 2010. The loss for the nine-month period ended September 30, 2011 was mainly due to mark to market losses of outstanding swap positions as one year swap rates trended downwards. Tanker segment The Tanker segment did not incur any gain/(loss) on interest rate swaps during the relevant periods. Drilling Rig segment Losses on interest rate swaps decreased by $18.6 million, or 35.2%, to $34.2 million for the nine-month period ended September 30, 2011, as compared to $52.8 million for the nine-month period ended September 30, 2010. The loss for the nine-month period ended September 30, 2011 was mainly due to mark to market losses of outstanding swap positions as one year swap rates trended downwards. Other, net Drybulk Carrier and Drilling Rig segments The Company recorded a $3.1 million gain on various financial instruments, including currency forward contracts and forward freight agreements (Drybulk carrier segment: gain of $4.5 million; Drilling Rig segment: loss of $1.4 million) for the nine-month period ended September 30, 2011, as compared to $4.1 million gain (Drybulk segment: loss of $1.7 million; Drilling Rig segment: gain of $5.8 million) in the corresponding period of 2010. Tanker segment Other, net amounted to a gain of $0.01 million for the nine-month period ended September 30, 2011. Income taxes Drybulk Carrier segment We did not incur any income taxes on international shipping income in our Drybulk Carrier segment for the relevant periods. Tanker segment We did not incur any income taxes on international shipping income in our Tanker segment for the relevant periods. Drilling Rig segment Income taxes increased by $2.8 million, or 18.9%, to $17.6 million for the nine-month period ended September 30, 2011, compared to $14.8 million for the nine-month period ended September 30, 2010. Since our drilling units operate in international waters around the world, they may become subject to taxation in many different jurisdictions. The basis for such taxation depends on the relevant regulation in the countries in which the drilling units operate. Consequently, there is no expected relationship between the income tax expense or benefit for the period and the income or loss before taxes. 5 Liquidity As of September 30, 2011, we had cash and cash equivalents of $399.0 million and $443.9 million of restricted cash related to (i) bank deposits which are used to fund the loan installments coming due (or "retention accounts"); (ii) bank deposits permanently blocked as cash collateral; and (iii) required minimum cash and cash equivalents (or "minimum liquidity"). Our cash and cash equivalents increased by $7.5 million or 1.9% to $399.0 million as of September 30, 2011, compared to $391.5 million as of December 31, 2010, while our restricted cash decreased by $329.9 million or 42.6% to $443.9 million as of September 30, 2011, compared to $773.8 million as of December 31, 2010.The increase in our cash and cash equivalents was mainly due to borrowings of $2,487.6 million, which were partly offset by the payments of yard installments amounting to $2,106.4 million, while the decrease in restricted cash was primarily due to the repayment of the $300.0 million short-term credit facility and corresponding release of restricted cash. Working capital is defined as current assets minus current liabilities (including the current portion of long-term debt). Our working capital surplus amounted to $39.7 million as of September 30, 2011, compared to $129.7 million as of December 31, 2010. The working capital decrease as of September 30, 2011 is primarily due to yard installment payments of $1,866.9 million made for our drillships under construction, payments of $255.5 million for vessels under construction and other assets, loan repayments, finance fee payments and swap payments of approximately $1,137.9 million in the aggregate.Such amount is partly offset by borrowings of $2,487.6 million under our credit facilities and the proceeds from the $500 million aggregate principal amount of 9.5% senior unsecured notes due in 2016 of the Company's majority-owned subsidiary, Ocean Rig UDW Inc. ("Ocean Rig UDW"), the decrease of our restricted cash by $332.9 million (excluding the effect of the restricted cash acquired from the acquisition of OceanFreight Inc.) mainly due to the repayment of the $300.0 million short-term credit facility, including the associated interest income of the cash deposits required by our lenders, and cash generated from operations. We believe that we will be able to satisfy our liquidity needs for the next 12 months with the cash we generate from our operations and, if required, proceeds from future debt or equity issuances. Since our formation, our principal source of funds has been equity provided by our shareholders through equity offerings or at-the-market sales, operating cash flows and long-term borrowings. Our principal use of funds has been capital expenditures to establish and grow our fleet, the maintenance of the quality of our vessels, compliance with international shipping standards, environmental laws and regulations, the funding of working capital requirements, principal repayments on outstanding loan facilities and the payment of dividends. As of September 30, 2011, we had total indebtedness of $4.5 billion under our senior secured credit facilities, excluding unamortized financing fees. Please refer to the discussion on Long-term Debt as detailed in Note 9 of our unaudited interim condensed consolidated financial statements for the nine-month period ended September 30, 2011. Cash flow Net cash provided by operating activities was $297.1 million for the nine-month period ended September 30, 2011. In determining net cash provided by operating activities for the nine-month period ended September 30, 2011, net loss was adjusted for the effects of certain non-cash items including $192.0 million of depreciation and amortization, $112.1 million of vessel impairment charge, $2.6 million of loss on sale of assets, $26.0 million of amortization and write-off of deferred financing costs, $25.1 million of amortization of deferred convertible senior debt costs, and $21.2 million of non-cash stock based compensation expenses. Moreover, for the nine-month period ended September 30, 2011, net loss was also adjusted for the effects of non-cash items, such as the gain in the change in fair value of derivatives of $14.4 million, amortization of discontinued cash flow hedges of $9.8 million, amortization of below market value acquired time charters of $2.3 million and $4.3 million interest income on restricted cash. Net loss was also adjusted for the decrease in security deposits amounting to $42.4 million, loss on senior notes of $2.2 million and a gain on insurance proceeds amounting to $25.1 million. The Company had net cash outflows for working capital of $40.9 million for the nine-month period ended September 30, 2011. Net cash provided by operating activities was $341.9 million for the nine-month period ended September 30, 2010. Net cash used in investing activities was $1,653.8 million for the nine-month period ended September 30, 2011. The Company made payments of $2,106.4 million for advances for vessels and drilling units under construction, $15.9 million for vessel acquisitions, improvements and other assets and $25.6 million in connection with the acquisition of OceanFreight Inc. ("OceanFreight"). These cash outflows were partially offset by the decrease of $337.2 million in the amount of cash deposits required by lenders, the net proceeds of $98.7 million from the sale of vessels and $58.2 million of insurance proceeds. Net cash used in investing activities was $720.3 million for the nine-month period ended September 30, 2010. Net cash provided by financing activities was $1,364.1 million for the nine-month period ended September 30, 2011, consisting mainly of the borrowings of $2,487.6 million under our senior unsecured notes, long and short-term credit facilities, which was partly offset by $40.0 million in payments for financing costs and repayments of $1,083.5 million of debt under our long and short-term credit facilities. Net cash used in financing activities was $52.3 million for the nine-month period ended September 30, 2010. 6 Financing activities Long-term debt As of September 30, 2011, the Company was in compliance, had waivers for or had the ability to remedy breaches of financial covenants. As of September 30, 2011, we had $2.0 billion of remaining installment payments under our drybulk, tanker and drillship newbuilding contracts. We have not obtained financing for our two newbuilding Panamax drybulk vessels, seven newbuilding Capesize drybulk vessels, nine newbuilding tanker hulls, and three newbuilding drillships. We plan to finance these capital expenditures, amounting to $2,048.5 million in the aggregate, with new debt or equity financing. Due to the decline in vessel values in the drybulk shipping sector, we were in breach of certain financial covenants contained in our loan agreements as of December 31, 2008 and, as a result, obtained waiver agreements from our lenders waiving the violations of such covenants. Certain of these waiver agreements expire during 2012, at which time the original covenants under the loan agreements come back into effect. As of September 30, 2011, we were not in compliance with loan-to-value covenants contained in certain of our loan agreements under which a total of $461.7 million was outstanding as of September 30, 2011. As a result, we may be required to prepay indebtedness or provide additional collateral to our lenders in the form of cash or other property in the total amount of $74.6 million in order to comply with these covenants. See "Item 5.B. Liquidity and Capital Resources – Breach of Loan Covenants" in our Annual Report on Form 20-F for the year ended December 31, 2010 filed with the Commission on April 15, 2011. If we fail to (i) obtain a waiver for any covenant breach or remedy any such breach within the required time period; or (ii) successfully extend the existing waiver agreements or comply with the applicable covenants in the original loan agreements, as applicable,our lenders could accelerate our indebtedness and foreclose on our vessels.In addition, if conditions in the drybulk charter, tanker and offshore drilling markets decline from current levels and the market value of our vessels declines even further, we may seek to restructure our outstanding indebtedness.For more information, see Note 9 to our unaudited interim condensed consolidated financial statements for the nine-month period ended September 30, 2011. As of September 30, 2011, we had a total of $4.3 billion in debt outstanding (net of finance fees) under our credit facilities with various institutions. The table below reflects the classification of certain debt repayments scheduled to be due after September 30, 2011 as payable by such date indicated below. Twelve months ending Total (in thousands) September 30, 2012 $ September 30, 2013 September 30, 2014 September 30, 2015 September 30, 2016 and thereafter Less: Financing fees $ Off-Balance Sheet Arrangements We do not have any off-balance sheet arrangements. Contractual Obligations and Contingencies The following table sets forth our contractual obligations and their maturity dates as of September 30, 2011: Obligations Total 1st year 2nd year 3rd year 4th year 5th year and thereafter (In thousands of Dollars) Shipbuilding contracts-Vessels (1) $ - $ - Shipbuilding contracts-Drillships plus owners furnished equipment (2) - Retirement Plan Benefits (3) 74 56 94 95 Operating leases (4) - - Office space rent (5) 44 44 44 44 19 Total $ 7 As of September 30, 2011, aggregate amounts of $26.4 million, $27.1 million and $120.4 million had been paid to the applicable shipyard for the construction cost of two newbuilding Panamax drybulk vessels, two newbuilding Capesize drybulk vessels and 9 newbuilding tanker hulls, respectively. As of September 30, 2011, $726.7 million had been paid to the shipyard for the construction of the three drillships that have been ordered for delivery in 2013. Our majority-owned subsidiary Ocean Rig has three defined benefit plans for its employees managed and funded through Norwegian life insurance companies at September 30, 2011. The pension plans covered 50 employees by December 31, 2011. Pension liabilities and pension costs are calculated based on the actuarial cost method as determined by an independent third party actuary. We entered into two new three-year office lease agreements with Vestre Svanholmen 6 AS which commenced on September 1, and October 1, 2011. These leases include an option for an additional two and three year term, which must be exercised at least six months prior to the end of the term of the contracts which expires in September and October 2014. Ocean Rig also entered a three year office lease with a third party in Nicosia Cyprus which commenced on September 1, 2010. The lease agreements relating to office spaces are considered to be operational lease contracts. We lease office space in Athens, Greece, from a son of Mr. George Economou. Recent Developments ● On October 5, 2011, we completed the partial spin off of our majority-owned subsidiary, Ocean Rig UDW, by distributing an aggregate of 2,967,291 of the Ocean Rig UDW's common shares, after giving effect to the treatment of fractional shares, on a pro rata basis to our shareholders as of the record date of September 21, 2011 (the "Spin Off").In lieu of fractional shares, our transfer agent aggregated all fractional shares that would otherwise be distributable to our shareholders and sold a total of 105 common shares on behalf of those shareholders who would otherwise be entitled to receive a fractional share of Ocean Rig UDW's common stock. Following the distribution, each such shareholder received a cash payment in an amount equal to its pro rata share of the total net proceeds of the sale of fractional shares. On October 19, 2011 an amount of 255,036 shares of the total shares that were distributed in the partial spin off were returned to Dryships pursuant to the Share Lending Agreements, dated April 21, 2010 and November 19, 2009, by and between DryShips and Deutsche Bank AG, London Branch, as share borrower. ● On October 6, 2011, Ocean Rig UDW's common shares commenced "regular way" trading on October 6, 2011 on the NASDAQ Global Select Market under the ticker symbol "ORIG."The Company's common shares began "when issued" trading on the NASDAQ Global Select Market in connection with the Spin Off described above. ● On October 7, 2011, the vesselBelmar was delivered to her new owners. ● On October 12, 2011, the Company entered into drilling contracts for the drilling rig Eirik Raude for three additional wells offshore West Africa, consisting of one additional well with Tullow Oil plc ("Tullow Oil") and two wells with Anadarko Cote d'Ivoire Company. The total revenue backlog, excluding mobilization cost, to complete the three wells program is estimated at $96 million for a period of approximately 175 days. The new contracts commenced after the Eirik Raude's completion of its previous contract with Tullow Oil on September 13, 2011. ● On October 13, 2011, a putative shareholder class action lawsuit entitled Litwin v. OceanFreight, Inc. et. al. was filed in the United States District Court for the Southern District of New York (the "S.D.N.Y") against OceanFreight, the Company, Ocean Rig UDW, Pelican Stockholdings Inc. ("Pelican") and the directors of OceanFreight (collectively, the "Defendants"). The plaintiff alleges violations of Commission proxy rules and breach of fiduciary duties by the directors of the OceanFreight, purportedly aided and abetted by the other Defendants, in connection with OceanFreight's agreement to merge with Pelican, a wholly-owned subsidiary of DryShips.The complaint sets out various alternatives remedies, including an injunction barring the merger, rescission, and /or actual and punitive damages.The plaintiff made a motion for a temporary restraining order and preliminary injunction to delay the merger, which was denied on November 2, 2011. The lawsuit has not been served on the defendants yet. The Defendants believe that the complaint is without merit and, if served, intend to defend the lawsuit vigorously. 8 ● On October 14, 2011, thevessel Toro was delivered to her new owners. ● On October 17, 2011 and following the delivery of the Ocean Rig Mykonos, the final 25% of the shares of Series A Convertible Preferred Stock ("Preferred Stock") held by each holder, amounting to 13,059,701 shares in the aggregate, were converted, at the conversion price, into 10,242,903 shares of common stock. On the same date, the dividend shares of Preferred Stock accrued quarterly from July 9, 2009 through September 30, 2011 held by each holder, amounting to 6,532,979 shares in the aggregate, were converted, at the conversion price, into 5,123,905 shares of common stock. ● On October 26, 2011, we entered into a $141 millionsyndicated secured term loan facility to partially finance the construction costs of the tankers Belmar, Calida, Lipari and Petalidi. ● On November 3, 2011, the merger of Pelican, a wholly-owned subsidiary of DryShips, and OceanFreight was completed, following approval by shareholders of OceanFreight at a special meeting of shareholders held on November 3, 2011.Following the completion of the merger, OceanFreight is a wholly-owned subsidiary of DryShips.Under the terms of the merger agreement, OceanFreight shareholders are entitled to receive $11.25 in cash and 0.52326 of a share of the Ocean Rig UDW'scommon stock per share of OceanFreight common stock previously owned.Ocean Rig UDW'scommon shares that constitute the stock portion of the merger consideration are currently outstanding shares that are owned by Dryships. Significant Accounting policies A discussion of our significant accounting policies is included in Note 2 in the Company's Annual Report on Form 20-F for the year ended December 31, 2010. Changes in Accounting Policies There have been no material changes to our accounting policies in the year ended December 31, 2010 other than the change in the depreciation described below and the adoption of recent accounting pronouncements disclosed in the footnotes to our accompanying unaudited interim condensed consolidated financial statements. Cash flow hedges Effective January 1, 2011 the Company removed the designation of the cash flow hedges and discontinued hedge accounting for the associated interest rate swaps. Dry bulk and Tanker Vessels' Depreciation As from January 1, 2011, the assumed value of scrap steel for the purpose of estimating the residual values of vessels is calculated at $250 per lightweight ton. We have taken this decision as steel prices and related scrap values have increased substantially over the past ten years and are currently at historically high levels. The impact of the increase in the scrap price used in the estimation of residual values will be a decrease in depreciation expense going forward. The effect of this change in accounting estimate, which did not require retrospective application as per ASC 250 "Accounting Changes and Error Corrections," is the decrease of net loss for the nine-month period ended September 30, 2011 by $3.0 million or $0.009 per weighted average number of shares, basic and diluted. FORWARD-LOOKING STATEMENTS The Private Securities Litigation Reform Act of 1995 provides safe harbor protections for forward-looking statements in order to encourage companies to provide prospective information about their business. Forward-looking statements include statements concerning plans, objectives, goals, strategies, future events or performance, and underlying assumptions and other statements, which are other than statements of historical facts. The Company desires to take advantage of the safe harbor provisions of the Private Securities Litigation Reform Act of 1995 and is including this cautionary statement in connection therewith. This document and any other written or oral statements made by the Company or on its behalf may include forward-looking statements, which reflect its current views with respect to future events and financial performance. This document includes assumptions, expectations, projections, intentions and beliefs about future events. These statements are intended as "forward-looking statements." The Company cautions that assumptions, expectations, projections, intentions and beliefs about future events may and often do vary from actual results and the differences can be material. When used in this document, the words "anticipate," "estimate," "project," "forecast," "plan," "potential," "may," "should," and "expect" reflect forward-looking statements. 9 All statements in this document that are not statements of historical fact are forward-looking statements. Forward-looking statements include, but are not limited to, such matters as: ● future operating or financial results; ● statements about planned, pending or recent acquisitions, business strategy and expected capital spending or operating expenses, including drydocking and insurance costs; ● the Company's ability to enter into new contracts for drilling rigs and drillships and future utilization rates and contract rates for drilling rigs and drillships; ● future capital expenditures and investments in the construction, acquisition and refurbishment of drilling rigs and drillships (including the amount and nature thereof and the timing of completion thereof); ● statements about drybulk and tanker shipping market trends, including charter rates and factors affecting supply and demand; ● the Company's ability to obtain additional financing and comply with covenants in such financing arrangements; ● expectations regarding the availability of vessel acquisitions; and ● anticipated developments with respect to pending litigation. The forward-looking statements in this document are based upon various assumptions, many of which are based, in turn, upon further assumptions, including without limitation, management's examination of historical operating trends, data contained in the Company's records and other data available from third parties. Although DryShips believes that these assumptions were reasonable when made, because these assumptions are inherently subject to significant uncertainties and contingencies which are difficult or impossible to predict and are beyond the Company's control, DryShips cannot assure you that it will achieve or accomplish these expectations, beliefs or projections described in the forward-looking statements contained in this report. Important factors that, in the Company's view, could cause actual results to differ materially from those discussed in the forward-looking statements include the strength of world economies and currencies, general market conditions, including changes in charter rates and drybulk vessel, drilling unit and tanker values, failure of a seller to deliver one or more drilling units, tankers or drybulk vessels, failure of a buyer to accept delivery of a drilling unit, tanker or vessel, inability to procure acquisition financing, default by one or more charterers of the Company's ships, changes in demand for drybulk commodities or oil, changes in demand that may affect attitudes of time charterers, scheduled and unscheduled drydocking, changes in DryShips' voyage and operating expenses, including bunker prices, dry-docking and insurance costs, vessel breakdowns and instances of off-hires, changes in governmental rules and regulations or actions taken by regulatory authorities, potential liability from pending or future litigation, general domestic and international political conditions, potential disruption of shipping routes due to accidents, international hostilities and political events or acts by terrorists and other factors. 10 DRYSHIPS INC. INDEX TO UNAUDITED INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Page Consolidated Balance Sheets as of December 31, 2010 and September 30, 2011 (unaudited) F-2 Unaudited Interim Condensed Consolidated Statements of Operations for the nine-month periods ended September 30, 2010 as restated and 2011 F-3 Unaudited Interim Condensed Consolidated Statements of Cash Flows for the nine-month periods ended September 30, 2010 as restated and 2011 F-4 Notes to Unaudited Interim Condensed Consolidated Financial Statements F-5 F-1 DRYSHIPS INC. Consolidated Balance Sheets As of December 31, 2010 and September 30, 2011 (unaudited) (Expressed in thousands of U.S. Dollars - except for share and per share data) December 31, 2010 September 30, 2011 ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Restricted cash Trade accounts receivable Due from related parties (Note 4) Financial instruments (Note 10) 99 Other current assets Total current assets FIXED ASSETS, NET: Vessels and rigs under construction and acquisitions (Note 5) Vessels, net (Note 6) Drilling rigs, net (Note 6) Office equipment - Total fixed assets, net OTHER NON-CURRENT ASSETS: Restricted cash Intangible assets, net Above-market acquired time charters Other non-current assets (Note 8) Total other non-current assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Current portion of long-term debt (Note 9) $ $ Accounts payable and other current liabilities Due to related parties (Note 4) - Accrued liabilities Deferred revenue Financial instruments (Note 10) Other current liabilities - Total current liabilities NON-CURRENT LIABILITIES: Below- market acquired time charter - Long-term debt, net of current portion (Note 9) Financial instruments (Note 10) Other non-current liabilities Total non-current liabilities COMMITMENTS AND CONTINGENCIES (Note 13) - - STOCKHOLDERS' EQUITY: Preferred stock, $0.01 par value; 500,000,000 shares authorized; 100,000,000 shares designated as Series A Convertible Preferred Stock at December 31, 2010 and September 30, 2011; 52,238,806 and 19,447,771 shares of Series A Convertible Preferred Stock issued and outstanding at December 31, 2010 and September 30, 2011, respectively (Note 11) Common stock, $0.01 par value; 1,000,000,000 shares authorized at December 31, 2010 and September 30, 2011; 369,649,777 and 409,394,836 sharesissued and outstanding at December 31, 2010 and September 30, 2011, respectively Treasury stock; $0.01 par value; 0 and 1,000,000 shares at December 31, 2010 and September 30, 2011 respectively - Accumulated other comprehensive loss ) Additional paid-in capital (Note 11) Retained earnings Total DryShips Inc. stockholders' equity Non controlling interests (Note 11 and 18) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these unaudited interim condensed consolidated financial statements. F-2 DRYSHIPS INC. Unaudited Interim Condensed Consolidated Statements of Operations For the nine-month periods ended September 30, 2010 and 2011 (Expressed in thousands of U.S. Dollars - except for share and per share data) Nine months ended September 30, (as restated-Note 3) REVENUES: Revenues (Note 15) $ $ EXPENSES: Voyage expenses Vessel and drilling rigs operating expenses Depreciation and amortization (Gain)/ Loss on sale of assets, net (Note 6) ) Vessel impairment charge (Note 6) - Gain from vessel insurance proceeds - ) General and administrative expenses Operating income OTHER INCOME / (EXPENSES): Interest and finance costs (Note 14) ) ) Interest income Loss on interest rate swaps (Note 10) ) ) Other, net Total expenses, net ) ) INCOME/ (LOSS) BEFORE INCOME TAXES ) Income taxes ) ) NET INCOME/ (LOSS) ) Less: Net income attributable to non controlling interest - ) NET INCOME/ (LOSS) ATTRIBUTABLE TO DRYSHIPS INC. $ $ ) NET INCOME/ (LOSS) ATTRIBUTABLE TO COMMON STOCKHOLDERS (Note 16) $ $ ) EARNINGS/ (LOSS) PER COMMON SHARE ATTRIBUTABLE TO DRYSHIPS INC. COMMON STOCKHOLDERS, BASIC AND DILUTED (Note 16) $ $ ) WEIGHTED AVERAGE NUMBER OF COMMON SHARES, BASICAND DILUTED (Note 16) $ The accompanying notes are an integral part of these unaudited interim condensed consolidated financial statements F-3 DRYSHIPS INC. Unaudited Interim Condensed Consolidated Statements of Cash Flows For the nine-month periods ended September 30, 2010 and 2011 (Expressed in thousands of U.S. Dollars - except for share and per share data) Nine months ended September 30, (as restated-Note 3) Net Cash Provided by Operating Activities $ $ Cash Flows from Investing Activities: Vessel insurance proceeds - Business acquisition, net cash Proceeds from sale of vessels, net of costs Vessels acquisitions, improvements and other fixed assets Advances for vessel acquisitions/rigs under construction (Increase)/decrease in restricted cash Drilling rigs, equipment and other improvements - Net Cash Used in Investing Activities Cash Flows from Financing Activities : Proceeds from issuance of convertible notes - Proceeds from long-term credit facility and senior notes Payments of long-term credit facility Proceeds/Payments from /of share lending agreement Net proceeds from common stock issuance - Payments of financing costs Net Cash Provided by Financing Activities Net increase/(decrease) in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ The accompanying notes are an integral part of these unaudited interim condensed consolidated financial statements. F-4 DRYSHIPS INC. Notes to Unaudited Interim Condensed Consolidated Financial Statements September 30, 2011 (Expressed in thousands of United States Dollars – except for share and per share data, unless otherwise stated) 1. Basis of Presentation and General Information: The accompanying unaudited interim condensed consolidated financial statements include the accounts of DryShips Inc. and its subsidiaries (collectively, the "Company" or "DryShips"). DryShips was formed on September 9, 2004 under the laws of the Republic of the Marshall Islands. The Company is a provider of international seaborne drycargo and oil transportation services and deepwater drilling services. The accompanying unaudited interim condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States ("U.S. GAAP") for interim financial information. Accordingly, they do not include all the information and notes required by U.S. GAAP for complete financial statements. These statements and the accompanying notes should be read in conjunction with the Company's Annual Report on Form 20-F for the fiscal year ended December 31, 2010, filed with the U.S. Securities and Exchange Commission (the "SEC") on April 15, 2011. These unaudited interim condensed consolidated financial statements have been prepared on the same basis as the annual financial statements and, in the opinion of management, reflect all adjustments, which include only normal recurring adjustments considered necessary for a fair presentation of the Company's financial position, results of operations and cash flows for the periods presented. Operating results for the nine-month period ended September 30, 2011 are not necessarily indicative of the results that might be expected for the fiscal year ending December 31, 2011. 2. Significant Accounting policies: Below are described the accounting changes that are adopted in the first nine months of 2011. A discussion of the Company's significant accounting policies can be found in the Company's consolidated financial statements included in the Annual Report on Form 20-F for the year ended December 31, 2010 filed with the SEC on April 15, 2011 (the "Consolidated Financial Statements for the year ended December 31, 2010"). Drybulk and Tanker Vessels' Depreciation The Company records the value of its vessels at their cost (which includes acquisition costs directly attributable to the vessel, capitalized interest and expenditures made to prepare the vessel for its initial voyage) less accumulated depreciation. Depreciation begins when the vessel is ready for its intended use, on a straight-line basis over the vessel's remaining economic useful life, after considering the estimated residual value (vessel's residual value is equal to the product of its lightweight tonnage and estimated scrap rate). Second hand vessels are depreciated from the date of their acquisition through their remaining estimated useful life. The Company estimates the useful life of its vessels to be 25 years from the date of initial delivery from the shipyard and, until December 31, 2010, estimated the residual value of its vessels to be $120 per lightweight ton. A decrease in the useful life of a vessel or in its residual value would have the effect of increasing the annual depreciation charge. When regulations place limitations over the ability of a vessel to trade on a worldwide basis, its remaining useful life is adjusted at the date such regulations become effective. Until December 31, 2010, the Company depreciated its vessels on a straight-line basis over their estimated useful lives, after considering their estimated residual values, based on the assumed value of the scrap steel available for recycling after demolition, calculated at $120 per lightweight ton. From January 1, 2011, the assumed value of scrap steel for the purpose of estimating the residual values of vessels is calculated at $250 per lightweight ton. The Company has taken this decision as steel prices and related scrap values have increased substantially over the past ten years and are currently at historically high levels. The impact of the increase in the scrap price used in the estimation of residual values will be a decrease in depreciation expense going forward. The effect of this change in accounting estimate, which did not require retrospective application as per ASC 250 "Accounting Changes and Error Corrections," is the decrease of net loss for the nine-month period ended September 30, 2011 by $3,031, or $0.009 per weighted average number of shares, basic and diluted. F-5 DRYSHIPS INC. Notes to Unaudited Interim Condensed Consolidated Financial Statements September 30, 2011 (Expressed in thousands of United States Dollars – except for share and per share data, unless otherwise stated) 2. Significant Accounting policies – (continued): Recent accounting pronouncements: In May 2011, the FASB issued Accounting Standards Update (ASU) No.2011-04, "Fair Value Measurement (Topic 820): Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs" (ASU 2011-04). This newly issued accounting standard clarifies the application of certain existing fair value measurement guidance and expands the disclosures for fair value measurements that are estimated using significant unobservable (Level 3) inputs. This ASU is effective on a prospective basis for annual and interim reporting periods beginning on or after December 15, 2011, which for the Company means January 1, 2012. The Company does not expect that adoption of this standard will have a material impact on its financial position or results of operations. In June 2011, the FASB issued ASU No.2011-05, "Comprehensive Income (Topic 220)" (ASU 2011-05). This newly issued accounting standard (1) eliminates the option to present the components of other comprehensive income as part of the statement of changes in stockholders' equity; (2) requires the consecutive presentation of the statement of net income and other comprehensive income; and (3) requires an entity to present reclassification adjustments on the face of the financial statements from other comprehensive income to net income. The amendments in this ASU do not change the items that must be reported in other comprehensive income or when an item of other comprehensive income must be reclassified to net income nor do the amendments affect how earnings per share is calculated or presented. This ASU is required to be applied retrospectively and is effective for fiscal years and interim periods within those years beginning after December 15, 2011, which for the Company means January 1, 2012. As this accounting standard only requires enhanced disclosure, the adoption of this standard will not impact the Company's financial position or results of operations. 3. Restatement of Financial Statements: Restatement of interest and finance costs: The Company adjusted its previously reported consolidated financial statements for the nine-month period ended September 30, 2010 to reflect the correction of an error in computing capitalized interest expense for assets under construction. Management concluded that the factors affecting the capitalized interest calculations should also include the convertible senior notes issued in November 2009 and April 2010 as well as the amortization of deferred financing fees. Additionally, the Company considered ASC 815-30, 'Cash flow Hedges' and adjusted its previously reported statements to reflect the correction of an error to reverse the reclassification into earnings of that portion of interest that should have remained in accumulated other comprehensive loss since it related to cash flow hedges of the variability of borrowings associated with assets under construction. Such accumulated other comprehensive loss should be reclassified into earnings in the same period or periods during which the hedged transactions affect earnings. F-6 DRYSHIPS INC. Notes to Unaudited Interim Condensed Consolidated Financial Statements September 30, 2011 (Expressed in thousands of United States Dollars – except for share and per share data, unless otherwise stated) 3. Restatement of Financial Statements – (continued): The following tables reflect the impacts on the financial statement line items of the accounting adjustments: Consolidated Statement of Operations For the nine-month period ended September 30, 2010 (as previously reported) (as restated) Interest and finance costs $ ) $ ) Total other expenses, net ) ) Income before income taxes Net income attributable to DryShips Inc. Net income attributable to common stockholders Earnings per common share, basic and diluted $ $ The impact of the foregoing errors is shown below: Consolidated Cash Flow For the nine-month period ended September 30, 2010 (as previously reported) (as restated) Net Cash provided by Operating Activities $ $ Advances for vessel acquisitions/rigs under construction Net cash Used in Investing Activities $ $ 4. Transactions with Related Parties: The amounts included in the accompanying consolidated balance sheets and unaudited interim condensed statements of operations are as follows: December 31, September 30, Balance Sheet Due to related party – Cardiff $ - $ Due to related party – Vivid - Due to related party – TMS Dry - Due to related party – TMS Tankers - Due to related party – Steel Wheel Investments Limited Due to related party- Total - Due from related party – TMS Bulkers - Due from related party – TMS Tankers - Due from related party – Cardiff Marine - Due from related party - Sigma and Blue Fin pool - Due from related party- Total Advances for vessels/rigs under construction – Cardiff/TMS Bulkers/ TMS Tankers, for the year/period Vessels and rigs, net – Cardiff./TMS Tankers, for the year/period Accounts payable and other current liabilities- Sigma Pool - 64 Accounts payable and other current liabilities- Tri-Ocean Heidmar - 68 F-7 DRYSHIPS INC. Notes to Unaudited Interim Condensed Consolidated Financial Statements September 30, 2011 (Expressed in thousands of United States Dollars – except for share and per share data, unless otherwise stated) 4. Transactions with Related Parties Balance Sheet December 31, September 30, 2011 Other current Assets- Cardiff - 30 Other current Assets- Sigma and Blue Fin pool - Other non-current assets- Sigma and Blue Fin pool - Other non-current assets-TMS Dry $ - $ Nine-month period ended
